     Case 3:18-cr-00500-B Document 88 Filed 12/05/19              Page 1 of 3 PageID 815


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


UNITED STATES OF AMERICA,                           §
     Plaintiff,                                     §
                                                    §
v.                                                  §              Case No: 3:18-CR-500-B
                                                    §
CHRISTOPHER AUNDRE FAULKNER,                        §
     Defendant.                                     §

            JOINT MOTION TO REMOVE CASE FROM TRIAL DOCKET
                      AND SET STATUS CONFERENCE


TO THE HONORABLE JUDGE OF SAID COURT:

       1. The government and the defendant jointly move the Court to remove the case from

          the trial and set a status conference for the end of March 2020. In support, the parties

          would show as follows.

       2. On May 29, 2019, the defendant was charged by a superseding indictment with six

          counts of securities fraud in violation of 15 U.S.C. §§ 77q (a)) and 77x, seven counts

          of mail fraud in violation of 18 U.S.C. § 1341, six counts of money laundering in

          violation of 18 U.S.C. § 1957, and two counts of tax evasion in violation of 26 U.S.C.

          § 7201.

       3. On July 16, 2019, this Court declared the case complex and issued a Pretrial Scheduling

          Order. (Dkt#81). The case is currently set for a jury trial on March 16, 2020; pretrial

          motions are due January 27, 2019; and pretrial materials are due February 24, 2020.
Case 3:18-cr-00500-B Document 88 Filed 12/05/19                Page 2 of 3 PageID 816


  4. On November 21, 2019, the Court held a status hearing. At the status hearing, the

     Court requested the parties file a motion with a proposed case scheduling order on or

     before December 6, 2019.

  5. This case has been designated complex due to the nature of the prosecution, the

     complexity of the facts underlying the indictment, and the voluminous nature of the

     discovery. The case involves the sale of working interests in various oil and gas

     properties to over a thousand investors between 2010 and 2016. Over $149 million of

     investor funds flowed through approximately one hundred bank accounts associated

     with the defendant or his companies. The investigative materials obtained by the

     government are extensive. Agents imaged 90 electronic devices during search of the

     defendant’s office that contain approximately 86 terabytes of data. The government

     obtained additional records from the Securities and Exchange Commission which are

     over 600 gigabytes. Additional records obtained by subpoenas, voluntary disclosures,

     and other investigative methods exceed 25 gigabytes.

  6. The government is still in the process of disclosing discovery. It is anticipated that full

     discovery will not be completed until sometime around the end March 2020. Given

     the voluminous nature of discovery and the need for defense counsel to organize,

     analyze and process the discovery, there will be a considerable amount of time needed

     to fulfill the discovery processing phase after the completion of the government’s

     disclosure of discovery.

  7. The parties request that the Court remove the case from the trial docket and schedule a

     status conference for the end of March 2020. At this status conference, the parties will

     likely be in a better position to advise the Court on discovery issues, case preparation
   Case 3:18-cr-00500-B Document 88 Filed 12/05/19                 Page 3 of 3 PageID 817


           time for trial, and a realistic trial date given the complexity and voluminous nature of

           the case.

       JOINTLY AGREED AND SUBMITTED:

       s/Christopher Stokes
       Christopher Stokes
       Assistant United States Attorney
       Texas Bar No. 19267600
       1100 Commerce Street, 3rd Floor
       Dallas, Texas 75242
       Telephone: 214.659.8600
       Email: christopher.stokes@usdoj.gov

       /s/ Kevin B. Ross
       KEVIN B. ROSS
       Texas Bar No. 24033020
       LAW OFFICE OF KEVIN B. ROSS, P.C.
       8150 N. Central Expy.
       Suite M2070
       Dallas, Texas 75206
       (214) 731-3151
       Fax 214-594-8988
       Email: kbr@rosscrimlaw.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2019 this document was served on counsel for the

government, AUSA Christopher Stokes, by electronically filing the pleading with the clerk of

court for the U.S. District Court, Northern District of Texas using the ECF system.


                                                     /s/ Kevin B. Ross
                                                     Kevin B. Ross
